TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00759-CR



                                     Jung Park, Appellant

                                               v.

                                 The State of Texas, Appellee




            FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
              NO. 676026, HONORABLE JAN BRELAND, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Informations accusing appellant Jung Park of telephone harassment were filed in

Travis County cause numbers 676026 and 676027. At Park’s trial in cause number 676027, he

admitted his guilt in cause number 676026 and that unadjudicated offense was taken into

consideration in determining his sentence. See Tex. Pen. Code Ann. § 12.45 (West 2003). Park

thereafter filed written notices of appeal in both causes, which were forwarded to this Court and

assigned cause numbers 03-04-00759-CR and 03-04-00760-CR.

              There is no right of appeal from an order granting a section 12.45 motion. Lackie v.

State, 70 S.W.3d 344, 345 (Tex. App.—Waco 2002, no pet.); Hilburn v. State, 946 S.W.2d 885, 886

(Tex. App.—Fort Worth 1997, no pet.). We therefore grant the State’s motion to dismiss the appeal

in the instant cause. Park’s appeal from his conviction in cause number 676027, our cause number

03-04-00760-CR, remains on the active docket of the Court.
              The appeal is dismissed for want of jurisdiction.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: January 31, 2005

Do Not Publish




                                               2